Citation Nr: 0209065	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.   98-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence was received to reopen 
the claim of entitlement to service connection for bilateral 
pes planus.  

(Entitlement to service connection for a skin condition, 
including pseudofolliculitis barbae, entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine and whether a September 1990 rating decision, which 
denied service connection for bilateral pes planus, should be 
reversed on the grounds of clear and unmistakable error (CUE) 
will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to August 
1982, from May 1983 to March 1986 and from February 1987 to 
February 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran's 
affairs (VA).  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its December 1999 Remand.  

The veteran requested a hearing before a member of the Board 
at the RO and at Central Office in Washington, D.C. in his VA 
Forms 9, received in April and July 1998.  However, he later 
rescinded these requests as reflected by a May 1999 report of 
contact.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a skin condition, 
including pseudofolliculitis barbae, entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine and whether a September 1990 rating decision, which 
denied service connection for bilateral pes planus, should be 
reversed on the grounds of clear and unmistakable error (CUE) 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  Entitlement to service connection was denied for pes 
planus in a September 1990 rating decision based on a finding 
that pes planus existed prior to service and was not shown to 
have been treated during any period of active service.  

2.  The veteran was provided notice of the denial of that 
benefit in a letter dated in November 1990; however, he did 
not initiate a timely appeal from the September 1990 rating 
decision.  

3.  The evidence received into the record since the September 
1990 rating decision includes testimony provided at a January 
1998 hearing on appeal and additional service medical records 
showing treatment was provided for the veteran's feet in 1987 
and 1988.  

4.  This evidence is new, as it was not previously of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1990 rating decision that denied service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  The evidence submitted since the September 1990 rating 
decision is new and material, and the claim for entitlement 
to service connection for bilateral pes planus is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Prior to September 1990 

The service medical records available at the time of the 
September 1990 rating decision consisted of reports of 
entrance examinations of the veteran's periods of active 
service.  These reports show that the veteran was noted to 
have mild bilateral pes planus on clinical evaluations.  No 
complaints or treatments of the feet were indicated in the 
remaining available records.  The Board notes that the report 
of the medical examination for separation from the final 
period of active service was not included in the claims 
folder.  The report of the initial VA examination, conducted 
in June 1990, noted the presence of bilateral pes planus, but 
did not indicate the degree of disablement.

The originating agency denied service connection for pes 
planus based on a finding that there was no evidence of any 
treatment or injury of the veteran's flat feet during 
service.  

Evidence Received After September 1990.

The evidence received into the record since the September 
1990 rating decision includes testimony provided at the 
veteran's January 1998 RO hearing.  In essence, the veteran 
testified that no foot problems existed prior to his service, 
that he began having problems with his feet in about 1988 and 
that these problems have persisted through the present.  This 
evidence is new inasmuch as it was not considered in the 
former adverse determination.  In addition, this evidence is 
probative to the extent that lay people can discuss personal 
experiences.  But, generally, lay testimony cannot provide 
medical evidence because lay persons lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The evidence received into the record since the September 
1990 rating decision also includes additional service medical 
records received in December 2000.  These records show 
treatment for both feet in 1987 and 1988.  This evidence is 
new inasmuch as it was not previously of record and is 
material as it is relevant and probative to the issue at 
hand.  

Significantly, this new evidence satisfies the deficiency 
found in the prior denial of service connection-that is, the 
lack of evidence of treatment for the feet during the 
veteran's military service.  These additional service 
records, now showing that the veteran was indeed treated for 
foot complaints in service, are so significant that they must 
be viewed in the context of the other evidence in order to 
reach a fair determination on the merits of the veteran's 
claim.  See §38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  As "new and material" evidence has been 
received, the claim is reopened.  

The Board will now undertake additional development on the 
issue of service connection for pes planus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the service connection issue.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral pes 
planus.  To this extent, the appeal is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

